08/24/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                   Assigned on Briefs in Jackson on June 6, 2017

         STATE OF TENNESSEE v. JEANET MARIE COVINGTON

                Appeal from the Criminal Court for Davidson County
                    No. 2014-D-3175      Monte Watkins, Judge
                     ___________________________________

                           No. M2016-02310-CCA-R3-CD
                       ___________________________________

A Davidson County jury convicted the Defendant, Jeanet Marie Covington, of aggravated
arson, and the trial court sentenced her to serve fifteen years in the Department of
Correction. The Defendant timely filed a motion for new trial, which the trial court
denied. The Defendant appeals the trial court’s denial of her motion, maintaining that the
evidence was insufficient to support her conviction. We affirm the trial court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ROBERT W. WEDEMEYER, J., delivered the opinion of the court, in which THOMAS T.
WOODALL, P.J., and NORMA MCGEE OGLE, J., joined.

Luke Hammond, Nashville, Tennessee, for the appellant, Jeanet Marie Covington.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Assistant
Attorney General; Glenn R. Funk, District Attorney General; and Deborah Housel,
Assistant District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

        This case arises from a house fire that occurred on August 6, 2014. A Davidson
County grand jury indicted the Defendant for aggravated arson and domestic assault. At
a trial on the charges, the parties presented the following evidence: Shetika Goode
testified that she used to live on Fain Street. She said that she had three children, ages
fifteen, twelve, and seven, who lived with her on August 6, 2014. Ms. Goode noted that
at the time of this event her son, who was autistic, had recently been hospitalized for
seven days due to a “near drowning incident.” Still recuperating from this incident, he,
along with his siblings, were in the home at the time of the fire. While Ms. Goode lived
in the home with her three children, Deshawn Covington had been “staying there” for a
couple of days. Ms. Goode confirmed that she was aware Mr. Covington lived with
another woman but was unaware that he was married.

       Ms. Goode testified that August 6, 2014, was the first day of school for her
children. At the time, she worked third shift, from 10:00 p.m. until 7:00 a.m., at a
manufacturing company. After work, she returned home where Mr. Covington was
watching her children. She took her children to school and then returned to the house.
Mr. Covington was still at the residence when she arrived. Shortly after she returned
home, someone knocked at the door. Ms. Goode looked out the window and saw the
Defendant, who was yelling “about a prescription.” According to Ms. Goode, the
Defendant claimed that she had learned that Ms. Goode had picked up the Defendant’s
husband’s, Mr. Covington’s, prescription and wanted to know Ms. Goode’s name.

        Ms. Goode testified that she began to open her door, and the Defendant pushed her
way inside and walked back to the bedroom where Mr. Covington was sleeping. By the
time Ms. Goode made it to the bedroom, the Defendant was “on top of [Mr. Covington]
hitting him.” The Defendant and Mr. Covington began to “scuffle[ ] a little bit,” and Ms.
Goode warned them she was going to call the police. Ms. Goode repeated that she was
going to call the police and the Defendant began “scuffling” with Ms. Goode. Ms. Goode
told Mr. Covington that she wanted the Defendant out of her house, so Mr. Covington
picked up the Defendant and “started hauling her to the front door.”

       Ms. Goode testified that she began picking up items that had been knocked to the
floor during the altercation and called 911, who advised that the police were already at
her residence. Ms. Goode went outside and found the Defendant talking with police
officers. Both the Defendant and Mr. Covington were arrested. Twelve hours later, Mr.
Covington was released from jail, and Ms. Goode drove to the jail to pick him up. Mr.
Covington exited the building with the Defendant who appeared “angry” that Mr.
Covington was leaving with Ms. Goode. To avoid another altercation, Mr. Covington
flagged down a police officer for assistance. Ms. Goode said that Mr. Covington had
obtained an order of protection against the Defendant. Ultimately, Mr. Covington left
with Ms. Goode, and the Defendant left with her mother.

       Ms. Goode testified that, when she arrived home, Mr. Covington and his mother
went inside while she remained outside and spoke with LaFonda Matthews. Ms. Goode
explained that her daughter and Ms. Matthews’s daughter were best friends. Ms. Goode
and Ms. Matthews walked into the house and to the kitchen. Ms. Goode recalled that her
three children were asleep on the couch, Mr. Covington was in the bedroom, and Mr.
Covington’s mother was standing next to the television located near the entry of the
house. Ms. Goode charged her phone while in the kitchen and approximately thirty
minutes later, while still in the kitchen, she saw a person outside the window. She said
                                          -2-
that she did not know what it was at the time but that she saw “a person’s arm go up, I
seen a glare.”

       Ms. Goode testified that the subsequent events “just kind of happened fast.” She
looked to her left and saw smoke coming out of her bathroom. She opened her back door
and saw the Defendant. She recognized the Defendant because of her “distinctive” hair
cut which Ms. Goode described as “a low cut. It was shaved on the sides and on the back
and it had hair at the top.” Ms. Goode began yelling for her children to get out of the
house because the house was on fire. She grabbed her son, and the other children
followed. Ms. Goode then moved her car, so it would not catch on fire. One of her
daughters began having a panic attack.

       Ms. Goode testified that Mr. Covington tried to put out the fire but was unable to
do so. Mr. Covington came from around the back of the house and collapsed in the front
yard. He was later transported to the hospital in an ambulance. Ms. Goode told the
firemen that she needed to get her dog, a Shihtzu, out of the house, but they would not
allow her to reenter the house. Firemen entered the residence and retrieved the dog who
was suffering an asthma attack.

       Ms. Goode testified that she had moved into the residence on Fain Street two
months before the fire. She said “everything” in the residence she had purchased new for
her new home. She had bought a new stove and refrigerator on credit, and she had been
unable to make the payments following the fire. Ms. Goode confirmed that she did not
have renter’s insurance at the time of the fire. Ms. Goode confirmed that she lost “most”
of her valuables in the fire.

      Ms. Goode testified that, at the time of these events, she was hysterical, in shock,
and angry. Ms. Goode identified photographs taken of her home and the resulting
damage. Ms. Goode confirmed that in 2009 she was convicted of theft.

       LaFonda Matthews testified that she was at the residence on Fain Street on the
night of August 6, 2014. She could not recall the exact time but said that she had picked
up her friend, Ms. Smythe, from work and then gone to the Fain Street residence. Ms.
Matthews said that Ms. Smythe waited in the car while she went inside to talk with Ms.
Goode. Ms. Goode and Ms. Matthews went into the kitchen so that Ms. Goode could
charge her cell phone. The women remained in the kitchen talking about their daughters
for about thirty minutes when, through the window, she saw someone run “in the alley,”
and get into a car. Ms. Matthews said that she smelled smoke, so went to the door and
saw “a great big fire.” After seeing the fire, she began yelling for everyone to get out of
the house and “as soon as [they] got out of the house, the house went in flames.” She
described these events as having “happened so quick.”
                                           -3-
       Ms. Matthews testified that she did not see the Defendant’s face that night but
based upon her shape and distinct haircut, “a 27 piece,” she identified the Defendant in
court as the person she saw fleeing the Fain Street residence in August 2014. Ms.
Matthews stated that the Defendant got into the driver’s seat of the vehicle that was
parked in the alley located at the rear of the Fain Street residence. Ms. Matthews stated
that she had never seen the Defendant before the night of the fire.

        On cross-examination,1 Ms. Matthews testified that, when she saw the Defendant
running down the alley, the Defendant was wearing a white t-shirt. She stated that she
identified the Defendant when the police returned the Defendant to the scene. She said
the Defendant had the same skin color, body shape, and hairstyle as the person she
observed outside the Fain Street residence.

        Kapriese Smythe testified that, on August 6, 2014, LaFonda Matthews picked her
up from work at around 11:00 p.m., and the two drove to a residence on Fain Street. Ms.
Smythe said that she had never been to the residence before and did not know any of the
occupants. She waited in the car while Ms. Matthews went inside. While waiting, she
was “on [her] phone,” however, she observed that the house was well-lit. Ms. Smythe
was focused on her phone but “happened to look up” and saw a female, later identified as
the Defendant, “take off running.” This struck Ms. Smythe as odd, and as she sat in the
car, she noticed “the light from the back of the house getting bigger and bigger.” As she
began to see smoke rising from the house, “it dawned on [her]” that the Defendant had
set the house on fire.

       Ms. Smythe testified that she watched the Goode family run out of the burning
house approximately ten minutes after she had seen the Defendant run from the
residence. Ms. Smythe confirmed that she was able to view the Defendant’s face clearly.
She described the Defendant as having “a bigger build” and wearing a white t-shirt and
blue jeans. She said that the Defendant had a short haircut, consistent with the
Defendant’s hair style at trial.

        Ms. Smythe described the Goode family, Ms. Matthews, and “the kids” all fleeing
from the burning residence “coughing and stuff from inhaling the smoke.” She recalled
that “the boyfriend” remained in the residence trying to put out the fire but eventually
“came out and he fell on the ground because he was, he inhaled a lot of smoke.” When
the fire marshals and police officers arrived, Ms. Smythe relayed what she had observed
to them and provided a description of the Defendant.


      1
          Page 109, the beginning of the cross-examination, is absent from the transcript.
                                               -4-
        Ms. Smythe testified that she saw the Defendant again that night when a police
officer brought her to the scene. Ms. Smythe identified the Defendant as the person she
had seen running from the Fain Street residence earlier. She said that the Defendant had
changed clothes and was wearing a dress by the time the police brought her to the Fain
Street residence.

        Jason Smith, a Metropolitan Nashville Police Department (“MNPD”) officer,
testified that he was dispatched to the Fain Street residence at around 10:00 a.m. on the
morning of August 6, 2014. When he arrived, he observed a female standing near her car
down the street, two or three houses, from the actual address. Officer Smith identified
the Defendant as the female standing by the car that “waved him down a little bit.”
Officer Smith conducted an investigation and as a result arrested both the Defendant and
Mr. Covington. He explained that both parties had committed an assault, and he was
unable to determine the primary aggressor. Officer Smith believed he used the
Defendant’s driver’s license to record personal information and then returned the license
to her. At some point, another woman, later identified as the Defendant’s mother, arrived
on the scene, and the officers allowed the Defendant to give to her mother any personal
items she did not want taken at the jail.

        On cross-examination, Officer Smith stated that he was not “a hundred percent”
certain that the Defendant had a driver’s license but that he did fill in the required
information, usually obtained from a driver’s license, on the Incident Report. He recalled
the Defendant asking about her car keys. The officer stated that the Defendant was
talkative but not making any threats at the time of his exchange with her.

       Paul Ellis, an MNPD officer, testified that he reported to the Fain Street residence
shortly before midnight on August 6 and worked into the early morning hours of August
7, 2014, with the fire department to ensure safety. Based upon his experience as a patrol
officer in that area, Officer Ellis estimated that it would take approximately one minute to
drive from the Fain Street residence to the Defendant’s residence. Officer Ellis explained
that, typically, when someone was arrested in relation to a domestic dispute, the
commissioner would set a twelve-hour mandatory “cooling off period” before a
defendant could be released on bond.

       David Harper, a MNPD detective, testified that on August 6, 2014, he responded
to a report of a domestic dispute at the Defendant’s residence. Dispatch provided
Detective Harper with a description of the suspect, and, when he arrived at the address,
he observed the Defendant enter the address. Before back-up officers arrived, the
Defendant exited the residence. Detective Harper approached the Defendant, confirmed
her name, and took her into custody. The arrest occurred at 12:19 a.m., August 7, 2014.

                                           -5-
Detective Harper placed the Defendant in the back of his vehicle and returned the
Defendant to the crime scene.

       On cross-examination, Detective Harper described the Defendant as having worn a
multi-colored floral dress on the night of this incident. He said that the Defendant did not
smell like gasoline but did smell “smokey.”

        Billy Deering, a Nashville Fire Department (“NFD”) Deputy Fire Marshal,
testified as an expert witness in the field of fire cause and origin. In the early morning
hours of August 7, 2014, Deputy Fire Marshal Deering met with the Defendant at a
colleague’s request. He stated that he noticed that her hair was singed on the right side of
her head, and he identified a photograph he took of the Defendant’s singed hair. He said
that he met with the Defendant in an interview room and although he could see her singed
hair, he did not smell smoke emanating from the Defendant. He explained that the
Defendant told him that she had taken a shower.

       Roy Watson, a NFD fire investigator, testified that the fire call came in at 11:42
p.m. on August 6, 2014, and he arrived at the scene at 12:18 a.m. He stated that there
were “on going fire operations” when he arrived and flames on the left side of the house.
He recalled that there were nine fire trucks, three EMS units, three vehicles, and twenty-
three personnel at the Fain Street residence. Investigator Watson was advised that a dog
had been rescued from the house and that the residence was “cleared.”

       Investigator Watson testified that District Chief Nunn advised him as to the status
of the fire, explaining that there was heavy smoke and flame over the rear of the house
and that firefighters were “venting the roof structure . . . to get to the fire.” The fire had
reached the attic and spread. As Investigator Watson followed District Chief Nunn to the
location believed to be the start of the fire, Investigator Watson observed an ID with a
dollar bill lying on top of it on the ground next to the wall of the house. He stated that he
photographed the license and bill and then retrieved both. He noted that these items were
found within ten feet of the area he later determined was the origin of the fire.

        Investigator Watson testified that, when he reached the rear of the house, he noted
that the fire had extended from the ground, up the eave, into the roof structure. Because
there were ongoing fire operations, he went no further. Investigator Watson returned to
the front of the residence and spoke with police officers. He learned that the police had
the description of a “person of interest” seen fleeing the scene. This person had been
found, returned to the scene, and positively identified by witnesses. Investigator Watson
produced the ID he had found near the residence and asked the officer if the ID belonged
to the “person of interest.” The officer confirmed that the person on the ID was the same

                                            -6-
as the person in custody. Investigator Watson requested that the Defendant be
transported to Hermitage Police Precinct for questioning.

       Investigator Watson identified photographs taken at the crime scene and explained
how he determined that the origin of the fire began on top of the deck at the rear of the
house with a “secondary fire” coming from the ground. During his investigation,
Investigator Watson found, on the ground, a black cloth material that was saturated with
what he believed to be a flammable or ignitable liquid. He collected the cloth and
submitted it to the TBI for testing. Investigator Watson explained that based upon the
burn patterns on the deck, he believed the cloth was used to ignite the fire and as the fire
“got to rolling,” the material fell off the deck onto the ground and started the secondary
fire.

       Investigator Watson described the path of the flames as follows:

              Once the fire got into the eave of the structure, one of the things fire
       feeds off of is the oxygen. So as it’s feeding off of the wood, the
       combustion of the wood and the wood siding, it’s looking for oxygen and it
       goes, just like water, the path of least resistance. And it’s going straight up,
       as a flame does, and once it got into that attic, it rolled till it found that
       oxygen and it started to shoot across the attic structure of this house.

        Investigator Watson identified photographs he took of a frame circuit in the roof
assembly used to eliminate electrical fault as the cause of the fire. Based upon his
investigation, he determined that the fire was set on the exterior of the home.
Investigator Watson identified another photograph of the kitchen window and confirmed
that from that window one could see the deck and backyard area.

        Investigator Watson testified that following his investigation, his conclusion was
that the fire was incendiary, meaning “set by human hands.” He stated that the house was
“a total loss.” The damage sustained to the roof rendered it structurally unsafe. All
contents within the house that were not burnt or melted by the heat sustained significant
smoke damage. He further opined that all furniture and clothing in the home was
“rendered useless.”

        Rielly Lewis, a Tennessee Bureau of Investigation (“TBI”) criminal investigator,
testified that prior to her position at the TBI as a criminal investigator she worked in the
microanalysis unit specializing in fire debris analysis. Agent Lewis stated that, in this
role, she analyzed materials from the crime scene. Specifically, the NFD provided her
with a piece of charred cloth. Her analysis of the cloth revealed the presence of “an
evaporated gasoline range product.”
                                            -7-
       After the conclusion of the State’s proof, the defense presented the following
witnesses: Deshawn Covington testified about his interaction with the Defendant on the
morning of August 6, 2014. He recalled that the Defendant knocked on Ms. Goode’s
door, and he advised Ms. Goode not to answer the door because he was concerned that
the Defendant would try to enter. Mr. Covington held the bedroom door to prevent the
Defendant’s entry, but she ultimately entered and the two began to “tussl[e].” Mr.
Covington clarified that it was not so much a “tussle” as he was “trying to get her off
[him].” At some point, he told the Defendant to leave, and she left the house. He
estimated that this interaction lasted approximately twenty minutes during which “all
kinds of stuff was all knocked over.”

        As a result of this interaction, Mr. Covington was arrested. He was released from
jail at around 11:00 p.m. that night. When Mr. Covington exited the jail building, the
Defendant was in the parking lot with her mother, and the Defendant wanted to know
with whom he was going to leave. Mr. Covington told her he would be leaving with Ms.
Goode, and he did so. He stated that there was no argument or altercation between the
Defendant and him outside the jail.

       Mr. Covington testified that he rode to the Fain Street residence with Ms. Goode
and, approximately forty-five minutes after they arrived, the fire started. He said that he
was in the kitchen with Ms. Goode and Ms. Matthews and was going to cook some food.
He said he thought he had left the stove on because he saw smoke at the rear of the house.
Mr. Covington could not recall who first noticed the smoke, but he said that when he
opened the back door, there was smoke and flames. Ms. Goode and Ms. Matthews ran to
get the children out of the house. Once everyone had exited, Mr. Covington went out the
back and tried to “grab a hose pipe” to put out the fire. He and Ms. Goode’s neighbor
tried until the neighbor advised him, “leave it alone, there’s no more you can do.”

       Mr. Covington testified that he was the only person to open the back door, and he
was alone when he opened the back door. He stated that Ms. Matthews and Ms. Goode
ran to get the children as soon as they observed the smoke and then exited out the front
door. Mr. Covington stated that he did not see anyone outside when he opened the back
door.

        On cross-examination, Mr. Covington testified that he was not ever married to the
Defendant. He explained that, before this incident and while he was incarcerated on
unrelated charges, the Defendant changed her name and brought him a marriage
certificate in jail, but the two never legally married. Mr. Covington confirmed that he
had two prior felony convictions: aggravated burglary and possession of a controlled
substance with intent. Mr. Covington agreed that on the morning of August 6, 2014, he
                                           -8-
physically picked up the Defendant and removed her from the house. He maintained that
he and the Defendant did not engage in an argument outside the jail upon their release.
He reiterated that the Defendant asked with whom he was leaving, and he told her Ms.
Goode. He testified that the Defendant was not mad at the time. Mr. Covington testified
that he and the Defendant were again in a romantic relationship at the time of trial.

      Mr. Covington testified that, on the morning of August 6, 2014, when the
Defendant learned Ms. Goode had picked up his prescription, she was angry.

       The Defendant testified that she had two prior convictions for assault. The
Defendant recalled that on the morning of August 6, 2014, she went to pick up Mr.
Covington’s prescription from the pharmacy and was told “Shetika Goode” had already
picked up the prescription. The Defendant drove to Ms. Goode’s home and asked Ms.
Goode if she had picked up the prescription, and she denied doing so. Ms. Goode opened
the door, and the Defendant walked back to the bedroom where she “hit [Mr. Covington]
upside his head with [her] hand.” The two engaged in a “scuffl[e],” during which she lost
her keys. She then explained that she had her driver’s license in the pocket of her pants
because she always carried it when she retrieved prescriptions.

       The Defendant testified that she stood outside on the sidewalk while Mr.
Covington sat on the porch steps and Ms. Goode stood at her gate. The Defendant stated,
“We was having words back and forth, and the police pulled up and he, they separated
us.” The police spoke with her individually and asked for her identification, which was
when she realized that she no longer had her driver’s license. After speaking with all
parties, the officer determined that both the Defendant and Mr. Covington were
aggressors and arrested them. The Defendant called her mother to come to the Fain
Street address because she was afraid she would be arrested. She told her mother that she
had lost her driver’s license and her keys and then the police officer transported her to
jail.

        The Defendant testified that she and Mr. Covington exited the jail together later
that night. As they walked out, she asked him what he planned to do, and he responded
that he was leaving with Ms. Goode because he and the Defendant fought too much. He
asked to be allowed to be involved with their children, and the Defendant agreed. She
said that they then each went their own “way.” She denied having “words” with Ms.
Goode or a fight with Mr. Covington outside the jail. She agreed that she had been angry
earlier in the day but said that, at the time they left the jail, she felt that she “had to
respect what the decision that he made.” The Defendant identified her property receipt
from her release the night of August 6, 2014 which showed that she left the jail with no
personal property.

                                           -9-
       The Defendant testified that after release from jail, she took a shower and then her
daughter drove her to several residences looking for her son. She was unable to find him,
so returned home where she began cleaning house. She took a broken laundry rack
outside to throw away and that was when a police officer approached her about the fire.

       When asked if there was anything she wanted to say in response to the testimony
about her hair, the Defendant testified that, the day before the fire, she had her “hair
done,” and her stylist used flammable products on her hair. She denied setting fire to Ms.
Goode’s house. She maintained that she was looking for her son at the time that the fire
was started. She said that she and Mr. Covington talked at the jail and they were “fine.”
She said she “respected his decision” and denied being “upset.”

       On cross-examination, the Defendant denied telling the arresting officer at the fire
that she had given her driver’s license to the arresting officer in the morning at the time
of her earlier arrest. She maintained that she did not have her license at that time. The
Defendant agreed that she told the arresting officer at the time of the fire, that she had
instructed her daughter to “get gas.” The Defendant explained that, while her daughter
went to purchase gas, she showered and changed. The Defendant confirmed that she
arrived home from jail on the night of August 6, 2014 at around 11:15 p.m., and the
officer approached her while she was throwing out the broken laundry rack at 12:18 a.m.

       The State recalled Officer Smith in rebuttal. Officer Smith testified that, normally,
he documented in the incident reports any concerns or questions his arrestees say
repeatedly or that he finds to be “key statements.” In his incident report involving the
August 6 morning arrest, he noted that the Defendant inquired only about her keys.

       The State also recalled Marshal Deering in rebuttal. Marshal Deering identified
the audio recording he made of his interview with the Defendant. On the recording, the
Defendant stated that she gave her driver’s license to the arresting officer during the
morning arrest. She said that, when he returned it to her, she gave the license along with
her other belongings to her mother before being transported to jail. Marshal Deering
confirmed that this was what the Defendant had told him during the interview. Marshal
Deering stated that the Defendant also told him she did not know where her driver’s
license was at the time of the interview.

        After hearing the evidence, the jury found the Defendant guilty of aggravated
arson and not guilty of domestic assault. At a subsequent sentencing hearing, the trial
court sentenced the Defendant to fifteen years in the Department of Correction. It is from
this judgment that the Defendant appeals.

                                       II. Analysis
                                           - 10 -
       On appeal, the Defendant argues that the evidence was insufficient to sustain her
conviction because the witnesses’ identification was unreliable. The State responds that
the question of identity is a jury question that was resolved by the jury when it convicted
the Defendant of aggravated arson. We agree with the State.

       When an accused challenges the sufficiency of the evidence, this Court’s standard
of review is whether, after considering the evidence in the light most favorable to the
State, “any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see Tenn. R.
App. P. 13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid,
91 S.W.3d 247, 276 (Tenn. 2002)). This standard applies to findings of guilt based upon
direct evidence, circumstantial evidence, or a combination of both direct and
circumstantial evidence. State v. Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App.
1999) (citing State v. Dykes, 803 S.W.2d 250, 253 (Tenn. Crim. App. 1990)). In the
absence of direct evidence, a criminal offense may be established exclusively by
circumstantial evidence. Duchac v. State, 505 S.W.2d 237, 241 (Tenn. 1973). “The jury
decides the weight to be given to circumstantial evidence, and ‘[t]he inferences to be
drawn from such evidence, and the extent to which the circumstances are consistent with
guilt and inconsistent with innocence, are questions primarily for the jury.’” State v.
Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (quoting Marable v. State, 313 S.W.2d 451, 457
(Tenn. 1958)). “The standard of review [for sufficiency of the evidence] ‘is the same
whether the conviction is based upon direct or circumstantial evidence.’” State v.
Dorantes, 331 S.W.3d 370, 379 (Tenn. 2011) (quoting State v. Hanson, 279 S.W.3d 265,
275 (Tenn. 2009)).

       In determining the sufficiency of the evidence, this Court should not re-weigh or
reevaluate the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App.
1990). Nor may this Court substitute its inferences for those drawn by the trier of fact
from the evidence. State v. Buggs, 995 S.W.2d 102, 105 (Tenn. 1999) (citing Liakas v.
State, 286 S.W.2d 856, 859 (Tenn. 1956)). “Questions concerning the credibility of
witnesses, the weight and value to be given the evidence, as well as all factual issues
raised by the evidence are resolved by the trier of fact.” State v. Bland, 958 S.W.2d 651,
659 (Tenn. 1997). “A guilty verdict by the jury, approved by the trial judge, accredits the
testimony of the witnesses for the State and resolves all conflicts in favor of the theory of
the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn.1973). The Tennessee Supreme
Court stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the
       jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
                                           - 11 -
      instrumentality of justice to determine the weight and credibility to be
      given to the testimony of witnesses. In the trial forum alone is there human
      atmosphere and the totality of the evidence cannot be reproduced with a
      written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (Tenn. 1966) (citing Carroll v. State, 370 S.W.2d
523, 527 (Tenn. 1963)). This Court must afford the State of Tennessee the “‘strongest
legitimate view of the evidence’” contained in the record, as well as “‘all reasonable and
legitimate inferences’” that may be drawn from the evidence. Goodwin, 143 S.W.3d at
775 (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). Because a verdict of
guilt against a defendant removes the presumption of innocence and raises a presumption
of guilt, the convicted criminal defendant bears the burden of showing that the evidence
was legally insufficient to sustain a guilty verdict. State v. Carruthers, 35 S.W.3d 516,
557-58 (Tenn. 2000) (citations omitted).

       An offender commits arson by knowingly damaging any structure by means of a
fire or explosion with the intent to destroy or damage the structure for any unlawful
purpose. T.C.A. § 39-14-301. A person commits aggravated arson who commits arson
as defined in Tennessee Code Annotated section 39-14-301 when one or more persons
are present therein. T.C.A. § 39-14-302.

        The evidence, viewed in the light most favorable to the State, proves that on
August 6, 2014, the Defendant went to the Fain Street address and found Mr. Covington
staying with another woman. After a physical altercation with Mr. Covington, both the
Defendant and Mr. Covington were arrested. Upon their release on the same date, Mr.
Covington chose to leave the jail with Ms. Goode rather than the Defendant, which
angered the Defendant. Shortly thereafter, Ms. Goode observed an arm and a flash of
light outside her kitchen window at the rear of the residence, an area that was later
identified as the location of origin of the fire. Ms. Goode opened the back door to
identify the source of the smoke and saw the Defendant fleeing. In addition, Ms.
Matthews and Ms. Smythe observed the Defendant fleeing the Fain Street residence
around the time of the fire. The Defendant was apprehended shortly after the fire and
spoke with Deputy Fire Marshal Billy Deering who observed that the Defendant’s hair
was singed on the right side of her head. There were six people inside the Fain Street
residence at the time of the fire. The fire arson investigator determined that the fire was
“incendiary” and during his inspection collected the Defendant’s identification and a
dollar bill on the ground beside the house. He described the damage to the house as a
“total loss.” This is sufficient evidence upon which a jury could find the Defendant
guilty of aggravated arson.


                                          - 12 -
       The Defendant specifically argues that the State failed to prove her identity as the
perpetrator of this offense. She asserts that her identity is based solely on Ms. Matthews
and Ms. Smythe, who she asserts were “unreliable.” We agree that the identity of the
perpetrator is an essential element of any crime, and therefore must be proven by the
State beyond a reasonable doubt. State v. Rice, 184 S.W.3d 646, 662 (Tenn. 2006) (citing
State v. Thompson, 519 S.W.2d 789, 793 (Tenn. 1975). We would also note that issues
of identity and credibility are classic jury questions. State v. Gregory Mullins, No.
E2004-02314-CCA-R3-CD, 2005 WL 2045151, at *5 (Tenn. Crim. App., at Knoxville,
Aug. 25, 2005), no Tenn. R. App. P. 11 application filed. And, as stated above, questions
concerning the credibility of the witnesses are resolved by the trier of fact. Bland, 958
S.W.2d at 659. This Court does not second-guess the weight, value, or credibility
afforded to the evidence by the jury. Therefore, we conclude that the State presented
sufficient evidence of identity to support the Defendant’s convictions.

      Based upon the evidence, we conclude that a rational trier of fact could find,
beyond a reasonable doubt, that the Defendant is guilty of aggravated arson. Thus, the
Defendant is not entitled to relief on this issue.

                                     III. Conclusion

        After a thorough review of the record and applicable law, we conclude the record
sufficiently supports the Defendant’s conviction for aggravated arson. As such, we
affirm the trial court’s judgment.




                                             ____________________________________
                                                  ROBERT W. WEDEMEYER, JUDGE




                                          - 13 -